DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (U.S. Pub. No. 2015/0232340).
In re Thorpe, 111 F.2d 695, 698, 227 USPQ964, 966. 
Bao et al. teaches a hierarchically mesoporous graphite comprising functional groups such as carboxylic acid and therefore meets the limitation of a synthesized ordered mesoporous carbon wherein the carbon lattice has a surface that includes at least one oxygen containing function group (paragraphs 3, 8, 58). 
Regarding claim 12, Bao et al. teaches the synthesized ordered mesoporous carbon has an adsorption capacity of at least 35 mg/g for an organic or inorganic compound (Figure 9).
Regarding claim 13, Bao et al. teaches surface area up to 4073 m2/g which overlaps with synthesized carbon medium has surface area of at least 900 square meters per gram (paragraph 98).
Regarding claim 14, Bao et al. teaches synthesized carbon medium has a pore size of at least 6 nanometers (Figures 11B and 26B).
	Regarding claim 15, Bao et al. a pore volume up to 2.26 cc/g which overlaps with wherein said synthesized carbon has a total pore volume of at least 1 cubic centimeter per gram (paragraph 98).
	Regarding claim 16, Bao et al. teaches for CO2 capture, gas purification and separation, water purification, etc. (paragraph 3)  Bao et al. does not teach the amount of functional groups but it is the 
	Regarding claims 17 and 18, Bao et al. teaches for CO2 capture, gas purification and separation, water purification, etc. and therefore it is the position of the Office the synthesized carbon taught by Bao et al. would be effective at removing a compound from a gaseous stream or a gaseous stream (paragraph 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5713.  The examiner can normally be reached on M-F 3-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        06/07/2021